DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
November 9, 2020
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: vehicle 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. Examples of some unclear, inexact or verbose terms used in the specification are: 
[0016] A tow vehicle 20 is used for towing the off-road vehicle 10 using a tow apparatus 22 such as a tow bar or one or more tow straps. In this example, the vehicle 10 is towed with all four vehicles contacting a road surface 24..
The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 16 recites “wherein changing to the tow mode comprises operating the electrical power steering system without communicating signals to a controller area network” which is deemed a negative limitation. Negative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion (See MPEP §2173.05(i)). Here, Applicant has not provided adequate support describing a reason to exclude the negative limitation. Therefore, the specification fails to provide adequate written description thereof. Claimed subject matter should be described in the specification in such a manner as to enable one of ordinary skill in the art to make and use the invention.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Theclaims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.    
Claim 1 recites the limitation "the supplement fuse" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supplement fuse" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “said electric power steering system entering the tow mode when the supplement fuse communicates battery power to the electrical power steering system and the transfer case status signal corresponding to a neutral position.”  It is unclear what is meant by this limitation.  Specifically, it is unclear whether the word “corresponding” should read “corresponds” or whether words were unintentionally omitted from the claim.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 2 recites the limitation " said electric power steering system entering the tow mode in response to the ignition switch position signal ".  It is unclear what is meant by this limitation as claim 1, from which claim 2 depends appears to enter the tow mode in response to a transfer case signal.  Additionally, this limitation seems to enter the tow mode regardless of what the ignition switch position signal is, so as set forth, the vehicle would always be in the tow mode (e.g. ignition switch on, ignition switch off).  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 3 recites the limitation "further comprising a safety system generating a safety system signal and wherein the electrical power steering system entering the driven mode from the tow mode in response to the safety system signal."   It is unclear what is meant by this limitation.  Specifically, it is unclear whether the word “entering” should read “enters” or whether words were unintentionally omitted from the claim.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 4 recites the limitation "further comprising a safety system generating a safety system signal and wherein the electrical power steering system entering the driven mode from the tow mode in response to a lack of the safety system signal."   It is unclear what is meant by this limitation.  Specifically, it is unclear whether the word “entering” should read “enters” or whether words were unintentionally omitted from the claim.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 9 recites the limitation "wherein the transfer case status signal is to a transition from a first position to a second position."   It is unclear what is meant by this limitation.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 11 recites the limitation "further comprising a controller area network and wherein the electrical power steering system disabling communications to the controller area network in the tow mode."   It is unclear what is meant by this limitation.  Specifically, it is unclear whether the word “disabling” should read “disables” or whether words were unintentionally omitted from the claim.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 12 recites the limitation "the electrical power steering controller" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation: 
“communicating a neutral position signal to the electrical power steering system; and enabling a tow mode in the electrical power steering controller in response to the neutral position signal and communicating power through the supplemental fuse.” in Lines 4-8. 
It is unclear what is meant by this limitation. As set forth in the claim language, the relationship of the enabling of a tow mode to the neutral position signal and communication of power through the supplemental fuse is unclear.  Specifically, it is unclear whether tow mode is enabled in response to the neutral position alone, or in response to both the neutral position signal and communicating power through the supplemental fuse.  This renders the claim vague and indefinite as a person of ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  Claim 13 recites the limitation "wherein enabling the tow mode when a safety system signal is not present."   It is unclear what is meant by this limitation as claim 12, from which claim 13 depends appears to enable the tow mode in response to at least a neutral position signal.  It is further unclear what the word “enabling” means in the context of the claim and whether words were unintentionally omitted from the claim.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 14 recites the limitation "wherein changing to the tow mode comprises operating the electrical power steering system in a damped mode."   It is unclear what is meant by this limitation as claim 12, from which claim 14 depends appears to change to tow mode in response to at least a neutral position signal without operating the electrical power steering in a damped mode.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 15 recites the limitation " wherein changing to the tow mode comprises operating the electrical power steering system with power through the supplemental fuse."   It is unclear what is meant by this limitation as claim 12, from which claim 15 depends appears to already communicate power through the supplemental fuse.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 17 recites the limitation "wherein enabling comprises disabling a driven mode of an electrical power steering controller of the electrical power steering system."   It is unclear what is meant by this limitation because it is unclear whether “enabling” refers to enabling a tow mode, or whether another meaning is intended.  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claim 20 recites the limitation "entering the tow mode in response to an ignition switch position. ".  It is unclear what is meant by this limitation as claim 12, from which claim 20 depends appears to enter the tow mode in response to a neutral signal.  Additionally, this limitation seems to enter the tow mode regardless of what the ignition switch position signal is, so as set forth, the vehicle would always be in the tow mode (e.g. ignition switch on, ignition switch off).  The claim is therefore rendered indefinite as a person having ordinary skill in the art would be unable to ascertain the metes and bounds of the claim.  
Claims 2-11 and 13-20 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 112(d)
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites the limitation " wherein changing to the tow mode comprises operating the electrical power steering system with power through the supplemental fuse."  Claim 12, from which claim 15 depends appears to already communicate power through the supplemental fuse.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747